 



Exhibit 10.1



 

EIGHTH AMENDED AND RESTATED ADVISORY AGREEMENT

 

THIS EIGHTH AMENDED AND RESTATED ADVISORY AGREEMENT (this “Agreement”),
effective as of July 28, 2013, is entered into between Paladin Realty Income
Properties, Inc., a Maryland corporation (the “Company”), Paladin Realty Income
Properties, L.P. (the “Operating Partnership,” and collectively with the
Company, the “Fund”), and Paladin Realty Advisors, LLC, a Delaware limited
liability company (the “Advisor”).

 

WITNESSETH:

 

WHEREAS, the Company’s initial public offering of shares of its common stock,
par value $.01 per share (the “Shares”) was declared effective February 23, 2005
(the “Initial Offering”) and expired on July 28, 2008;

 

WHEREAS, the Company’s follow-on offering of Shares was declared effective July
28, 2008 (the “Follow-On Offering”) pursuant to a prospectus contained in a
registration statement for the Follow-On Offering (the “Follow-On Registration
Statement”) and expired on January 24, 2012;

 

WHEREAS, the Company’s second follow-on offering of Shares, allocated between a
primary offering (the “Primary Offering”) and a distribution reinvestment plan,
was declared effective January 24, 2012 (the “Second Follow-On Offering”)
pursuant to a prospectus contained in a registration statement for the Second
Follow-On Offering (the “Second Follow-On Registration Statement”) and was
terminated effective July 16, 2012;

 

WHEREAS, the Company has qualified as a REIT (as defined below) and invests,
through the Operating Partnership, its funds in investments permitted by the
terms of the Articles (as defined below) and Sections 856 through 860 of the
Code (as defined below);

 

WHEREAS, the Fund desires to avail itself of the experience, sources of
information, advice and assistance of, and certain facilities available to, the
Advisor and to have the Advisor undertake the duties and responsibilities set
forth herein on behalf of the Fund, subject to the supervision of the Board of
Directors of the Company and the general partner of the Operating Partnership;

 

WHEREAS, the Fund, by action of the Company’s Board of Directors, has determined
that, consistent with the Fund’s investment objectives and policies, its primary
investment focus shall be investing in Core and Core-Plus Properties located in
the United States; and

 

WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board of Directors and the general partner of the
Operating Partnership, on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:

 



 

 

  

1. Definitions. As used in this Agreement, the following terms have the
definitions hereinafter indicated:

 

“Acquisition Expenses” means any and all expenses incurred by the Company, the
Advisor, the Operating Partnership, or any Affiliate thereof in connection with
the selection or acquisition of any Investment, including, without limitation,
legal fees and expenses, travel and communications expenses, costs of
appraisals, nonrefundable option payments on property not acquired, accounting
fees and expenses, title insurance premiums, and other closing and miscellaneous
expenses related to selection and acquisition of Investments, whether or not
acquired.

 

“Acquisition Fee” means any and all fees and commissions, exclusive of
Acquisition Expenses, paid by any Person to any other Person (including the
Paladin Acquisition Fee (as defined in Section 9(a)) and any other fees or
commissions paid by or to any Affiliate of the Fund or the Advisor) in
connection with the making or investing in mortgage loans or the purchase,
development or construction of any property or other Investment, including,
without limitation, real estate commissions, Development Fees and Construction
Fees (except as provided in the following sentence), selection fees,
nonrecurring management fees, loan fees, points, or any other fees or
commissions of a similar nature. Excluded shall be all Development Fees or
Construction Fees paid to any Person or entity not affiliated with the Sponsor
or Advisor in connection with the actual development and construction of any
property or other Investment.

 

“Advisor” means Paladin Realty Advisors, LLC, a Delaware limited liability
company, any successor advisor to the Company, or any person or entity to which
Paladin Realty Advisors, LLC or any successor advisor subcontracts substantially
all of its functions.

 

“Affiliate” means, (A) any Person directly or indirectly owning, controlling, or
holding, with power to vote, 10% or more of the outstanding voting securities of
such other Person, (B) any Person 10% or more of whose outstanding voting
securities are directly or indirectly owned, controlled, or held, with the power
to vote, by such other Person, (C) any Person, directly or indirectly,
controlling, controlled by, or under common control with such other Person, (D)
any executive officer, director, trustee, general partner or manager of such
other person, or (E) any legal entity for which such Person acts as an executive
officer, director, trustee, general partner or manager.

 

“Appraised Value” means value according to an appraisal made by an Independent
Expert.

 

“Articles” means the Second Articles of Amendment and Restatement of the Company
dated as of July 28, 2008, which comprise the articles of incorporation of the
Company, as amended from time to time.

 

“Asset Management Fee” means the fee described in Section 9(c) hereof.

 

“Average Invested Assets” means, for a specified period, the average of the
aggregate book value of the assets of the Company invested, directly or
indirectly, in equity interests in and loans secured by real estate, before
reserves for depreciation or bad debts or other similar non-cash reserves,
computed by taking the average of such values at the end of each month during
such period.

 



2

 

  

“Board” means the Board of Directors of the Company.

 

“Cause” means (i) any fraud, criminal conduct, willful misconduct or willful
breach of fiduciary duty by the Advisor, (ii) any material breach of this
Agreement by the Advisor not cured by the Advisor within fifteen (15) days of
the Advisor’s receipt of notice of such breach from the Fund, or (iii) the
bankruptcy of the Advisor.

 

“Claims” shall have the meaning ascribed to it in Section 16(a) hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

 

“Company” means Paladin Realty Income Properties, Inc., a corporation organized
under the laws of the State of Maryland.

 

“Competitive Real Estate Commission” means a real estate or brokerage commission
paid for the purchase or sale of property which is reasonable, customary, and
competitive in light of the size, type, and location of the Investment.

 

“Construction Fee” means a fee or other remuneration for acting as general
contractor and/or construction manager to construct improvements, supervise and
coordinate projects or to provide major repairs or rehabilitation for an
Investment.

 

“Control” means, with respect to a Person, the possession (directly or
indirectly) of the power to direct or cause the direction of the management and
policies of such Person, whether through ownership of voting securities, by
contract or otherwise.

 

“Core and Core-Plus Properties” generally reflect a continuum of risk and
expected return as among “core”, “core-plus”, “value-added” and “opportunistic”
investments. A “core” property generally is the least risky, with the lowest
expected returns, e.g., a fully leased building with a stable, predictable
income stream that represents a significant percentage of total return over the
expected holding period. “Core-plus” differs from “core” in that the properties,
although substantially leased with current income, may exhibit more lease
turnover risk and/or require some type of modest enhancement or value-added
element to turn them into “core” properties with stabilized income streams. In
contrast, “value-added” properties require a significant improvement, such as
re-leasing, re-positioning, or re-development before they can be stabilized and
then sold, and as a result, appreciation is a much greater component of total
return than current income and “opportunistic” investing is high risk, and
encompasses attributes such as non-traditional property types, ground-up
development, substantial vacancies and high leverage, with little to no current
income return.

 

“Dealer Manager” means KBR Capital Markets, LLC (f/k/a Paladin Realty
Securities, LLC) or such other Person or entity selected by the Board to act as
a dealer manager for any offering of the Shares. “Dealer Manager Agreement”
means the Dealer Manager Agreement, dated January 24, 2012 among the Company,
the Operating Partnership and the Dealer Manager.

 



3

 

  

Dealer Manager Fee” means any dealer manager fee paid to the Dealer Manager
pursuant to the Dealer Manager Agreement or any similar fee paid to any other
Dealer Manager in connection with a sale of the Shares

 

“Development Fee” means a fee for the packaging of an Investment, including the
negotiation and approval of plans, and any undertaking to assist in obtaining
zoning and necessary variances and financing for a specific property, either
initially or at a later date.

 

“Director” means a member of the Board of Directors of the Company.

 

“Dividends” means any dividends or other distributions of money or other
property by the Company to the Stockholders, including distributions that may
constitute a return of capital for federal income tax purposes.

 

“8% Return” means, with respect to the Stockholders, an amount calculated like
simple interest at the rate of eight percent (8%) per year calculated on the
varying daily balances of Invested Capital during the period to which the 8%
Return relates, and determined on the basis of a 360-day year/30-day month,
cumulative and non-compounded for the period for which such 8% Return is being
determined.

 

“Follow-On Offering” means the public offering of Shares pursuant to a
Prospectus contained in the Follow-On Registration Statement filed with the SEC.

 

“Follow-On Registration Statement” means the registration statement on Form S-11
for the Follow-On Offering.

 

“Fund” means the Company and the Operating Partnership, collectively.

 

“Good Reason” means (i) any failure by the Company or the Operating Partnership
to obtain a satisfactory agreement from a successor entity to the Company or the
Operating Partnership to assume and agree to perform the Fund’s obligations
under this Agreement, or (ii) any material breach of this Agreement by the Fund
not cured by the Fund within fifteen (15) days of the Fund’s receipt of notice
of such breach from the Advisor.

 

“Gross Proceeds” means the aggregate purchase price of all Shares sold for the
account of the Company, without deduction for Selling Commissions, volume
discounts, marketing support fees, due diligence expense reimbursement, fees
paid to the Dealer Manager or other Organization and Offering Expenses. For the
purposes of computing Gross Proceeds, the purchase price of any Share for which
Selling Commissions are paid to the Dealer Manager or a Soliciting Dealer (where
net proceeds to the Company are not reduced) shall be deemed to be the full
amount of the offering price per Share.

 

“Indemnitee” shall have the meaning ascribed to it in Section 16(a) hereof.

 



4

 

  

“Independent Director” means a Director who is not, and within the last two
years has not been, directly or indirectly associated with the Advisor or
Sponsor by virtue of (i) ownership of an interest in the Advisor, the Sponsor or
any of their Affiliates, (ii) employment by the Advisor, the Sponsor or any of
their Affiliates, (iii) service as an officer, trust manager or director of the
Advisor, the Sponsor or any of their Affiliates, (iv) performance of services,
other than as a Director, for the Company, (v) service as a director, trust
manager or trustee of more than three real estate investment trusts advised by
the Advisor or organized by the Sponsor, or (vi) maintenance of a material
business or professional relationship with the Advisor, the Sponsor or any of
their Affiliates. A business or professional relationship is considered material
if the gross revenue derived by the Director from the Advisor or Sponsor and
their Affiliates exceeds five percent (5%) of either the Director’s annual gross
revenue, derived from all sources, during either of the last two years or the
Director’s net worth on a fair market value basis. An indirect relationship
shall include circumstances in which a Director’s spouse, parents, children,
siblings, mothers- or fathers-in-law, sons- or daughters-in-law or brothers- or
sisters-in-law is or has been associated with the Advisor or Sponsor or any of
their Affiliates or the Company.

 

“Independent Expert” means a Person or entity with no material current or prior
business or personal relationship with the Advisor or any of the Directors that
is engaged to a substantial extent in the business of rendering opinions
regarding the value of assets of the type held by the Company.

 

“Initial Offering” means the offering of Shares pursuant to that certain
registration statement declared effective February 23, 2005.

 

“Invested Capital” means, with respect to the Stockholders, as of any relevant
date, an amount equal to the excess of (i) the aggregate amount of cash
contributed or deemed contributed by the Company to the Operating Partnership
from the gross proceeds of the issuance by the Company of Shares to the
Stockholders, over (ii) the sum of (A) the cumulative distributions of Net Sales
Proceeds (as defined in the OP Partnership Agreement) made to the Company
pursuant to Section 5.1(c) of the OP Partnership Agreement as of such date and
distributed to the Stockholders, and (B) the cumulative amounts paid to the
Stockholders to repurchase Shares under the Company’s share redemption plan as
of such date.

 

“Investment” means any Real Property Investment or any Real Estate Related
Investment.

 

“Listing” means the listing of Shares on a national securities exchange.

 

“Listing Date” means the date on which a Listing occurs.

 

“NASAA Guidelines” shall have the meaning ascribed to it in Section 16(a)
hereof.

 

“Net Income” means for any period, the total revenues of the Fund applicable to
such period, less the total expenses of the Fund applicable to such period
excluding additions to reserves for depreciation, bad debts or other similar
non-cash reserves; provided, however, that Net Income for purposes of
calculating total allowable Operating Expenses under Section 11 hereof shall
exclude the gain from the sale of the Fund’s assets.

 



5

 

  

“Offering” means any public offering of Shares pursuant to a Prospectus that is
registered with the SEC, including the Initial Offering, the Follow-On Offering
and the Second Follow-On Offering.

 

“Operating Expenses” means, for purposes of Section 11 hereof, all costs and
expenses incurred by the Fund, the Advisor or any of their respective
Affiliates, as determined under generally accepted accounting principles, which
in any way are related to the operation of the Fund or to the Fund’s business,
including advisory fees, but excluding (i) the expenses of raising capital such
as Organization and Offering Expenses, (ii) interest payments, (iii) taxes, (iv)
non-cash expenditures such as depreciation, amortization and bad debt reserves,
(v) incentive fees payable to the Advisor, including the Subordinated
Disposition Fee described in Section 9(d) hereof, (vi) the subordinated
distribution of net sales proceeds, the subordinated distribution upon listing
and the subordinated distribution upon termination to be received by the Advisor
described in Section 9(e) hereof, (vii) Acquisition Fees, Origination Fees and
Acquisition Expenses, and (viii) real estate commissions on the resale of
property and other expenses connected with the acquisition, disposition and
ownership of real estate interests, mortgage loans, or other property (such as
the costs of foreclosure, insurance premiums, legal services, maintenance,
repair, and improvement of property).

 

“Operating Partnership” means Paladin Realty Income Properties, L.P., a Delaware
limited partnership, and any successor thereof

 

“OP Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Operating Partnership, as the same may be amended from time
to time.

 

“Organization and Offering Expenses” means any and all costs and expenses, other
than Selling Commissions and any Dealer Manager Fee, incurred by the Advisor or
any of its Affiliates, including the Sponsor, in connection with the formation,
qualification and registration of the Company and the Operating Partnership and
the marketing and distribution of the Shares, including, without limitation, the
following: legal, accounting, underwriting, brokerage, listing, registration and
escrow fees and expenses; printing, amending, supplementing, mailing and
distributing costs; filing, registration, Listing and qualification fees and
taxes; facsimile and telephone costs; and all advertising and marketing
expenses, including any payment or reimbursements to the Dealer Manager or other
broker-dealers of expenses associated with the Offering and all other costs
related to investor and broker-dealer sales meetings.

 

“Origination Fee” means the origination fee described in Section 9(b) hereof.

 

“Paladin Acquisition Fee” means the acquisition fee described in Section 9(a)
hereof.

 

“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, estate, trust (including a trust qualified under
Section 401(a) or 501(c)(17) of the Code), a portion of a trust permanently set
aside for or to be used exclusively for the purposes described in Section 642(c)
of the Code, association, private foundation within the meaning of Section
509(a) of the Code, joint stock company or other entity and also includes a
group as that term is used for purposes of Section 13(d) (3) of the Securities
Exchange Act of 1934, as amended.

 



6

 

  

“Primary Offering” means all Shares offered in the Second Follow-On Offering
with the exception of Shares offered pursuant to the Company’s distribution
reinvestment plan.

 

“Prospectus” has the meaning set forth in Section 2(10) of the Securities Act of
1933, as amended (the “Securities Act”), including a preliminary Prospectus, an
offering circular as described in Rule 253 and a combined prospectus as
described in Rule 429 of the General Rules and Regulations under the Securities
Act or, in the case of an intrastate offering, any document by whatever name
known, utilized for the purpose of offering and selling securities to the
public.

 

“Purchase Price” means the amount actually paid for an Investment or allocated
to the purchase, development, construction or improvement of a property,
inclusive of expenses related thereto and the amount of debt associated with
such property, but exclusive of Acquisition Fees and Acquisition Expenses.

 

“Real Estate Related Investments” means (a) the issuance of loans, such as first
mortgage and mezzanine loans on real property; (b) investments in equity
securities such as common stocks, preferred stocks and convertible securities of
public or private real estate companies; and (c) investments in debt securities
such as collateralized mortgage backed securities, commercial mortgages and
other debt securities.

 

“Real Property Investment” means any investment in unimproved and improved real
property, (including, without limitation, fee or leasehold interests, options
and leases), either directly or through a joint venture.

 

“REIT” means a “real estate investment trust” as defined in Section 856 of the
Code and applicable Treasury Regulations.

 

“Remaining Capital” means, with respect to the Stockholders, as of any relevant
date, an amount equal to the excess of (i) the aggregate amount of cash
contributed or deemed contributed by the Company to the Operating Partnership
from the gross proceeds of the issuance by the Company of Shares to the
Stockholders, over (ii) the cumulative amounts paid to the Stockholders to
repurchase Shares under the Company’s share redemption plan as of such date.

 

“Sale” means, with respect to any Investment, any transaction or series of
transactions whereby:

 

(a) the Fund directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys or relinquishes its ownership
of any Investment, including, without limitation, any event with respect to any
Investment that gives rise to a significant amount of insurance proceeds or
condemnation awards; or

 

(b) any joint venture directly or indirectly sells, grants, transfers, conveys,
or relinquishes its ownership of any Investment, including any event with
respect to any real property which gives rise to insurance proceeds or
condemnation awards.

 

“SEC” means the Securities and Exchange Commission.

 



7

 

  

“Second Follow-On Offering” means the public offering of Shares pursuant to a
Prospectus contained in the Second Follow-On Registration Statement filed with
the SEC.

 

“Second Follow-On Registration Statement” means the registration statement on
Form S-11 for the Second Follow-On Offering.

 

“Securities” means the Shares or any other stock or other evidences of equity or
beneficial or other interests, voting trust certificates, bonds, debentures,
notes or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in,
temporary or interim certificates for, receipts for, guarantees of, or warrants,
options or rights to subscribe to, purchase or acquire, any of the foregoing.

 

“Selling Commissions” means any and all commissions payable to underwriters,
dealer managers, or other broker-dealers in connection with the sale of Shares,
including, without limitation, commissions payable to the Dealer Manager.

 

“Senior Living Assets” means any Investment involving the housing or care of
residents or users age 55 and older, including without limitation, active adult
or independent living facilities, continuing care retirement communities, and
assisted living and skilled nursing facilities.

 

“Shares” means the shares of the Company’s common stock, par value $.01 per
share.

 

“Sponsor” means any Person directly or indirectly instrumental in organizing,
wholly or in part, the Company or any Person who will control, manage or
participate in the management of the Company, and any Affiliate of such Person.
Not included is any Person whose only relationship with the Company is that of
an independent property manager of Company assets, and whose only compensation
is as such. Sponsor does not include wholly independent third parties such as
attorneys, accountants, and underwriters whose only compensation is for
professional services. A Person may also be deemed a Sponsor of the Company by:

 

(i) taking the initiative, directly or indirectly, in founding or organizing the
business or enterprise of the Company, either alone or in conjunction with one
or more other Persons;

 

(ii) receiving a material participation in the Company in connection with the
founding or organizing of the business of the Company, in consideration of
services or property, or both services and property;

 

(iii) having a substantial number of relationships and contacts with the
Company;

 

(iv) possessing significant rights to control Company properties;

 

(v) receiving fees for providing services to the Company which are paid on a
basis that is not customary in the Company’s industry; or

 

(vi) providing goods or services to the Company on a basis which was not
negotiated at arms length with the Company.

 



8

 

  

“Stockholders” means the holders of record of Shares maintained in the Company’s
books and records.

 

“Subordinated Disposition Fee” means the fee described in Section 9(d) hereof.

 

“Termination Date” means the date of termination of this Agreement pursuant to
Section 15 hereof.

 

2. Appointment. The Fund hereby appoints the Advisor to serve as its advisor on
the terms and conditions set forth in this Agreement, and the Advisor hereby
accepts such appointment.

 

3. Duties of the Advisor.

 

The Advisor shall undertake to source and recommend to the Fund opportunities to
make Investments and to provide a continuing and suitable investment program
consistent with the investment objectives and policies of the Fund as determined
and adopted from time to time by the Board and in accordance with this Agreement
(including, without limitation, Section 4 hereof). In performance of this
undertaking, subject to the supervision of the Board and consistent with the
provisions of the Company’s Prospectus for the Second Follow-On Offering (and
any supplements thereto), the Articles, the Bylaws of the Company and the OP
Partnership Agreement, the Advisor shall, either directly or by engaging an
Affiliate:

 

a. serve as the Fund’s investment advisor;

 

b. perform and supervise the various administrative functions reasonably
necessary for the daily management of the Fund;

 

c. maintain and preserve the books and records of the Company and the Operating
Partnership;

 

d. investigate, select, engage and conduct business with, on behalf of the Fund,
such Persons as the Advisor deems necessary to the proper performance of its
obligations hereunder, including but not limited to appraisers, consultants,
accountants, contractors, leasing agents, correspondents, lenders, technical
advisors, attorneys, real estate brokers, broker-dealers, underwriters,
corporate fiduciaries, escrow agents, transfer agents, depositaries, custodians,
agents for collection, insurers, insurance agents, banks, builders, developers,
property managers, mortgagors, mortgage brokers, real estate research firms and
any and all agents for any of the foregoing, including Affiliates of the
Advisor, and Persons acting in any other capacity deemed by the Advisor
necessary or desirable for the performance of any of the services described in
this Section 3, including but not limited to entering into contracts in the name
of the Company or the Operating Partnership with any of the foregoing;

 

e. consult with the officers of the Company and the Board and assist the Board
in the formulation and implementation of the Company’s financial and investment
policies, and, as necessary, furnish the Board with advice and recommendations
with respect to the making of investments consistent with the investment
objectives and policies of the Fund and in connection with any borrowings
proposed to be undertaken by the Fund;

 



9

 

  

f. (i) source potential Investments and analyze and recommend potential
Investments for the Fund in compliance with the investment objectives and
policies of the Fund and Section 4 hereof, (ii) structure and negotiate the
terms and conditions of transactions and arrange for any financing pursuant to
which Investments will be made by the Fund; and (iii) after and consistent with
the approval of the Board of Directors, close such Investments on behalf of the
Fund;

 

g. manage the Fund’s Investments, including without limitation, by (i) entering
into leases for the Fund’s Investments, (ii) supervising property management,
leasing, development and construction and other services provided by third
parties for the Fund’s Investments and entering into such agreements or
contracts as may be necessary or advisable therefore, (iii) to the extent
necessary, performing all other operational functions for the maintenance and
administration of the Fund’s Investments, and (iv) arranging for refinancing and
making other changes in the asset or capital structure of, and dispose of,
reinvest the proceeds from the sale of, or otherwise deal with the Fund’s
Investments;

 

h. if and to the extent that the Advisor deems appropriate, negotiate on behalf
of the Fund with banks or lenders for loans to be made to the Fund or with
respect to its Investments, and negotiate on behalf of the Fund with investment
banking firms and broker-dealers or negotiate private sales of Partnership Units
(as defined in the OP Partnership Agreement) or obtain loans for the Fund, but
in no event in such a way so that the Advisor shall be acting as broker-dealer
or underwriter; and provided, further, that any fees and costs payable to third
parties incurred by the Advisor in connection with the foregoing shall be the
responsibility of the Fund;

 

i. provide the Fund with all necessary cash management services;

 

j.. establish and maintain one or more bank accounts in its own name for the
account of the Company and the Operating Partnership or in the name of the
Company and the Operating Partnership, and collect and deposit into any such
account or accounts, and disburse from any such account or accounts, any money
on behalf of the Company or the Operating Partnership, as applicable; provided
that no funds shall be commingled with the funds of the Advisor; and provided
further that the Advisor shall from time to time render appropriate accountings
of such collections and payments to the Board and to the auditors of the Fund;

 

k. provide the Board with reports of the Advisor’s performance of services under
this Agreement from time to time, or at any time reasonably requested by the
Board;

 

1. obtain reports (which may be prepared by the Advisor or its Affiliates),
where appropriate, concerning the value of the Fund’s investments in
Investments;

 

m. provide the Board with periodic reports regarding prospective investments in
Investments;

 

n. deliver to or maintain on behalf of the Fund copies of all appraisals
obtained in connection with the investments in Investments;

 



10

 

  

o. to the extent that the approval of the Board or the Independent Directors is
not otherwise required, notify the Board of all proposed material transactions
before they are completed; and

 

p. do all other things reasonably necessary to assure its ability to render the
services described in this Agreement.

 

4. Conflicts of Interest.

 

a. Certain Affiliates of the Advisor currently make or may make real estate
investments or currently may sponsor, manage, provide advice with respect to or
offer real estate investment opportunities to other Persons (including, without
limitation, any other Affiliate) that currently or may make such investments.

 

b. Notwithstanding Section 4(a) hereof, the Advisor shall, and shall ensure that
its Affiliates shall, offer to the Fund prior to offering to any Affiliate or
any other Person all Core and Core-Plus Investment opportunities that are
located in the United States and sourced by the Advisor or its Affiliates;
provided however that if the Advisor determines that a Core and Core-Plus
Investment that is located in the United States and is sourced by the Advisor or
any Affiliate thereof is not appropriate for the Fund because the Fund does not
have sufficient un-invested funds to make such Investment or the Investment is
not appropriate in light of the Fund’s diversification needs or goals in terms
of geography or Investment size, then any Affiliate of the Advisor may make such
Investment or offer such Investment to another Person (including, without
limitation, any other Affiliate) for investment.

 

c. The Advisor and its Affiliates may, but shall not be obligated to, offer to
the Fund any Investment opportunities that are not Core and Core-Plus
Investments but are located in the United States and, in their sole discretion,
may make such Investments or offer such opportunities to any Person (including
without limitation any other Affiliate).

 

d. The Fund has determined that it will not make Investments outside of the
United States. Neither the Advisor nor its Affiliates shall attempt to source
for the Fund any investments outside of the United States, and the Advisor’s
Affiliates, in their sole discretion, may invest in such opportunities or offer
them to any Person (including without limitation any other Affiliate).
Furthermore, the Fund and the Advisor hereby agree that notwithstanding any
potential applicability of Section 4(b) hereof, neither the Advisor nor its
Affiliates shall be required to source for the Fund any investments that are
Senior Living Assets or healthcare facilities and that any of the Advisor’s
Affiliates, in their sole discretion, may make such investment or offer such
opportunities to any Person (including without limitation any other Affiliate).

 

5. Authority of Advisor.

 

a. Pursuant to the terms of this Agreement (including the restrictions included
in this Section 5 and in Section 7 hereof), and subject to the continuing and
exclusive authority of the Board over the management of the Company, the Company
and the Operating Partnership hereby delegate to the Advisor the authority to
perform, on behalf of the Fund, the services described in Section 3 hereof.

 



11

 

  

b. The Advisor hereby acknowledges the authority of the Advisor under this
Agreement is subject to the investment limitations described in Article X of the
Articles and the approvals required for certain transactions between the Advisor
or its Affiliates and the Company as set forth in Article XI of the Articles.

 

c. If any transaction requires approval by the Board or the Independent
Directors under the Articles, the Advisor will deliver to the Independent
Directors all documents required by them to properly evaluate the proposed
transaction.

 

d. The Board may, at any time upon the giving of notice to the Advisor, modify
or revoke the authority set forth in this Section 5 on behalf of the Company
(including the Company in its capacity as general partner of the Operating
Partnership).

 

6. Records; Access. The Advisor shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the Fund
and by counsel, auditors and authorized agents of the Fund at any time or from
time to time during normal business hours. The Advisor shall at all reasonable
times have access to the books and records of the Company and the Operating
Partnership.

 

7. Limitations on Activities. Notwithstanding anything else in this Agreement to
the contrary, the Advisor shall refrain from taking any action which, in its
sole judgment made in good faith, would (a) adversely affect the status of the
Company as a REIT, (b) subject the Company to regulation under the Investment
Company Act of 1940, as amended, (c) violate any law, rule, regulation or
statement of policy of any governmental body or agency having jurisdiction over
the Company (including federal and state securities laws), or (d) otherwise not
be permitted by the Articles, the Bylaws of the Company or the OP Partnership
Agreement; except if such action shall be ordered by the Board, in which case
the Advisor shall notify promptly the Board of the Advisor’s judgment of the
potential impact of such action and shall refrain from taking such action until
it receives further clarification or instructions from the Board. In such event,
the Advisor shall have no liability for acting in accordance with the specific
instructions of the Board so given. Notwithstanding the foregoing, the Advisor,
its directors, officers, members, managers and employees and the directors,
officers, managers, stockholders, members, partners and employees of the
Advisor’s Affiliates shall not be liable to the Company or the Operating
Partnership for any act or omission by the Advisor, its directors, officers,
members, managers, employees or Affiliates except as provided in Sections 16 and
17 of this Agreement.

 

8. Relationship with Directors. Directors, officers and employees of the Advisor
or any Affiliate of the Advisor may serve as Directors and as officers of the
Company; provided that, no director, officer or employee of the Advisor or its
Affiliates who also is a Director or officer of the Company shall receive any
compensation from the Company for serving as a Director or officer of the
Company other than reasonable reimbursement for travel and related expenses
incurred in attending meetings of the Board.

 



12

 

  

9. Fees.

 

a. Acquisition Fees and Expenses. Subject to the following sentence, the Fund
shall pay to the Advisor, as compensation for services rendered by the Advisor
in connection with the investigation, selection and acquisition (by purchase,
investment or exchange) of Investments, with the exception of loans for which a
Origination Fee shall be paid as described in Section 9(b) hereof (the “Paladin
Acquisition Fee”), in an amount equal to 1.5% of (1) the Purchase Price of a
Real Property Investment acquired directly; (2) the Fund’s allocable cost of a
property acquired in a joint venture or (3) with respect to Real Estate Related
Investments, the funds advanced for such investment. The Fund’s allocable cost
of a joint venture investment shall equal the product of (i) the amount actually
paid or allocated to the purchase, development, construction or improvement of
properties by the joint venture, inclusive of expenses related thereto, and the
amount of outstanding debt associated with such properties and the joint
venture, and (ii) the Fund’s percentage economic interest in the joint venture.
The total of all Acquisition Fees (including the Paladin Acquisition Fee) and
any Acquisition Expenses incurred by the Advisor and reimbursed by the Company
in accordance with Section 10(a)(ii) hereof shall not exceed an amount equal to
6.0% of (i) for any Investment acquired by the Fund directly or indirectly other
than a Real Estate Related Investment, the Purchase Price of the underlying
property, and (ii) for any preferred equity securities acquired by the Fund
directly or indirectly, 6.0% of the amount of the underlying investment in
preferred equity securities. The Paladin Acquisition Fee payable with respect to
the acquisition of any Investment shall be paid to the Advisor by the Fund at
the time of such acquisition. The Advisor may elect, in its sole discretion, to
defer (without interest) payment of any Paladin Acquisition Fee by providing
written notice of such deferral to the Fund.

 

b. Origination Fees. Subject to the following sentence, the Fund shall pay to
the Advisor, as compensation for services rendered by the Advisor in connection
with the investigation, selection, sourcing and acquisition or origination of
loans an Origination Fee for each such investigation, selection, sourcing and
acquisition or origination. With respect to the acquisition or origination of a
loan to be wholly owned by the Fund, the Origination Fee payable to the Advisor
shall equal 1.5% of the amount funded by the Fund to acquire or originate the
loan, including any Acquisition Expenses related to such investment and any debt
used to fund the acquisition or origination of the loan. The Fund will not pay a
Origination Fee to the Advisor with respect to any transaction pursuant to which
the Fund is required to pay the Advisor an Acquisition Fee. The total of all
Origination Fees and related Acquisition Expenses incurred by the Advisor and
reimbursed by the Company in accordance with Section 10(a)(ii) hereof shall not
exceed an amount equal to 6.0% of the funds advanced with respect to the loan.
The Advisor shall submit an invoice to the Fund following the closing of a loan,
accompanied by a computation of the Origination Fee. The Origination Fee payable
to the Advisor shall be paid at the closing of the transaction upon receipt of
the invoice by the Fund; provided, however, the Advisor may elect, in its sole
discretion, to defer (without interest) payment of any Origination Fee by
providing written notice of such deferral to the Fund.

 

c. Asset Management Fee. On a monthly basis, the Fund shall pay the Advisor an
“Asset Management Fee” in an amount equal to one-twelfth of 0.6% of (1) the
Purchase Price of a Real Property Investment acquired directly; (2) the Fund’s
allocable cost of a property acquired in a joint venture or (3) with respect to
Real Estate Related Investments, the funds advanced for such investment. The
Fund’s allocable cost of a joint venture investment shall equal the product of
(i) the amount actually paid or allocated to the purchase, development,
construction or improvement of properties by the joint venture, inclusive of
expenses related thereto, and the amount of outstanding debt associated with
such properties and the joint venture, and (ii) the Fund’s percentage economic
interest in the joint venture. The Advisor may elect, in its sole discretion, to
defer (without interest) payment of the Asset Management Fee in any month by
providing written notice of such deferral to the Fund.

 



13

 

  

d. Subordinated Disposition Fee.

 

i. If the Advisor or one of its Affiliates provides a substantial amount of
services (as determined by a majority of the Independent Directors) in
connection with the Sale of one or more Investments, the Fund shall pay to the
Advisor or such Affiliate a “Subordinated Disposition Fee” equal to the lesser
of (A) one-half of a Competitive Real Estate Commission, and (B) 3.0% of the
proceeds of the Sale of such Investment. The Subordinated Disposition Fee will
be payable only if the following condition (the “Subordination Condition”) has
been satisfied as of the date of payment: the Stockholders must have received
Dividends in an amount equal to their Remaining Capital plus their 8% Return. To
the extent that Subordinated Disposition Fees are not payable by the Fund at the
time of the Sale of an Investment because the Subordination Condition has not
been satisfied, any unpaid fees will be paid at such time as the Subordination
Condition has been satisfied. The Subordinated Disposition Fee may be paid in
addition to real estate commissions paid to non-Affiliates in connection with
any Sale of an Investment; provided that the total real estate commissions paid
to all Persons by the Fund shall not exceed an amount equal to the lesser of (X)
6.0% of the proceeds of the Sale of such Investment, and (Y) the Competitive
Real Estate Commission with respect to the Sale of such Investment.

 

ii. The Advisor may elect, in its sole discretion, to defer (without interest)
payment of any Subordinated Disposition Fee payable to the Advisor by providing
written notice of such deferral to the Fund.

 

e. Subordinated Distribution.

 

i. After Stockholders have received Dividends in an amount equal to the Invested
Capital plus an 8% Return, the Advisor is entitled to receive a cash
distribution equal to 10.0% of the remaining net sales proceeds from the Sale of
Investments. The Advisor shall not be entitled to such distributions if a
Listing occurs or upon the termination of this Agreement.

 

ii. Upon the termination of this Agreement, the Advisor shall not be entitled to
Subordinated Disposition Fees. If a Listing has not occurred as of the date of
the termination of this Agreement and the Advisor was not terminated for Cause,
the Advisor shall receive a distribution, in the form of (A) Shares, (B) a
promissory note with market terms, payable solely from the proceeds of Sales of
Investments, due and payable no later than three years from the date of issuance
of such promissory note, or (C) any combination thereof, equal to 10.0% of the
amount by which (A) the appraised value of the Company’s assets on the date of
termination of this Agreement, less any indebtedness secured by such assets,
plus total Dividends made through the date of the termination of this Agreement,
exceeds (B) the Remaining Capital and an amount that, if distributed to the
Stockholders as of the termination of this Agreement, would have provided them
an annual 8% Return. In the event that a promissory note is issued hereunder and
such promissory note has not been paid in full out of the proceeds of the
Company’s Sales of Investments following the three-year term of the promissory
note, the outstanding balance of such promissory note may, at the Advisor’s
election, be converted into Shares, with the number of Shares to be determined
based on the fair market value of the Shares upon issuance as determined by the
Board including a majority of Independent Directors. In the event the Advisor
receives Shares and the Company’s Shares are not listed on a national securities
exchange, at the election of the Advisor, the Advisor and the Company shall
enter into an agreement whereby the Company shall register the resale of such
Shares with the SEC.

 



14

 

  

iii. On the Listing Date, the Advisor shall not be entitled to Subordinated
Disposition Fees. If the Advisor has not been terminated under this Agreement as
of the Listing Date, the Advisor shall receive a distribution, in the form of
(A) Shares, (B) a promissory note with market terms, payable solely from the
proceeds of Sales of Investments, due and payable no later than three years from
the date of issuance of such promissory note, or (C) any combination thereof,
equal to 10.0% of the amount by which (A) the market value of the Company’s
outstanding Shares plus Dividends made prior to Listing, exceeds (B) the
Remaining Capital and an amount that, if distributed to the Stockholders as of
the Listing Date, would have provided them an annual 8% Return. In the event a
promissory note is issued hereunder and such promissory note has not been paid
in full out of the proceeds of the Company’s Sales of Investments following the
three-year term of the promissory note, the outstanding balance of such
promissory note may, at the Advisor’s election, be converted into Shares, with
the number of Shares to be determined based on the fair market value of the
Shares upon issuance as determined by the Board including a majority of
Independent Directors. In the event the Advisor receives Shares and the
Company’s Shares are not listed on a national securities exchange, at the
election of the Advisor, the Advisor and the Company shall enter into an
agreement whereby the Company shall register the resale of such Shares with the
SEC.

 

10. Expenses.

 

a. Subject to Section 11 hereof, in addition to the compensation paid to the
Advisor pursuant to Section 9 hereof, the Fund shall pay directly or reimburse
the Advisor and its Affiliates for all of the costs and expenses paid or
incurred by the Advisor or such Affiliates that are in any way related to the
operation of the Fund or to the Fund’s business, including, but not limited to:

 

i. the Organization and Offering Expenses; provided, however, that within 60
days after the end of the month in which an Offering terminates, the Advisor
shall reimburse the Company for any Organization and Offering Expenses
reimbursement received by the Advisor pursuant to this Section 10 to the extent
that such reimbursement of expenses associated with the Offering exceeds 3.0% of
the Gross Proceeds from the Primary Offering. The Advisor shall be responsible
for the payment of all such Organization and Offering Expenses in excess of 3.0%
of the Gross Proceeds;

 



15

 

  

ii. subject to Sections 9(a) and 9(b), all Acquisition Expenses incurred in
connection with the investigation, selection and acquisition of an Investment;

 

iii. the actual cost of goods and services used by the Fund and obtained from
entities not affiliated with the Advisor, other than Acquisition Expenses,
including, but not limited to, fees of appraisers, consulting fees, accounting
fees, legal fees, brokerage fees and underwriting fees paid in connection with
the purchase and sale of securities, fees paid to escrow agents, transfer
agents, corporate fiduciaries and custodians, collection agent fees, depositary
fees, loan fees, mortgagor fees and other banking fees, insurance premiums and
fees to builders, developers, contractors, property managers and leasing agents;

 

iv. interest and other costs for the Fund’s indebtedness, including discounts,
loan fees (excluding Origination Fees), points and other similar fees;

 

v. taxes and assessments on income or property of the Fund and taxes as an
expense of doing business;

 

vi. costs associated with insurance required in connection with the business of
the Fund (including directors’ and officers’ liability insurance);

 

vii. expenses of managing and operating Investments owned by the Fund, whether
or not payable to an Affiliate of the Fund or the Advisor, including the costs
of maintaining, repairing and improving any property;

 

viii. expenses associated with the disposition of Investments, including,
subject to Section 9(d), real estate commissions;

 

ix. all expenses in connection with payments to the Directors and meetings of
the Board and the Stockholders;

 

x. expenses associated with Listing or with the issuance and distribution of
Shares and Securities, such as selling commissions and fees, advertising
expenses, taxes, legal and accounting fees, Listing and registration fees;

 

xi. expenses connected with payments of Dividends in cash or otherwise made or
caused to be made by the Company to the Stockholders;

 

xii. expenses of maintaining communications with Stockholders, including the
cost of preparation, printing, and mailing annual reports and other Stockholder
reports, proxy statements and other reports required by governmental entities;

 

xiii. administrative service, accounting, finance, internal audit or investor
relations expenses (including personnel costs for the provision of all services
under this Agreement; provided, however, that no reimbursement shall be made for
costs of personnel to the extent that such personnel perform services in
transactions for which the Advisor receives a separate fee);

 



16

 

  

xiv. audit, accounting and legal fees relating to the operations of the Fund;
and

 

xv. all other costs and expenses in any way relating to the operation of the
Fund or the Fund’s business (other than any fees payable to the Advisor or its
Affiliates by the Fund).

 

b. Subject to Section 11 hereof, expenses incurred by the Advisor or its
Affiliates on behalf of the Fund and payable pursuant to this Section 10 shall
be reimbursed to the Advisor or such Affiliates no less than quarterly by the
Fund within 60 days after the end of each quarter. The Advisor shall prepare a
statement documenting the expenses of the Fund during each quarter, and shall
deliver such statement to the Fund within 45 days after the end of each quarter.
The Advisor may elect, in its sole discretion, to defer (without interest) any
reimbursement of expenses payable pursuant to this Section 10 for any quarter by
providing written notice of such deferral to the Fund.

 

11. Operating Expenses. The Fund shall not reimburse the Advisor for Operating
Expenses that in the fiscal year then ended exceed the greater of 2% of Average
Invested Assets or 25% of Net Income (the “2%/25% Rule”) for such year. Within
60 days after the end of each fiscal quarter, the Advisor will reimburse the
Fund for any amounts by which the Operating Expenses exceeded the 2%/25% Rule
for the 12 months then ended, unless a majority of the Independent Directors
determine, based on such unusual and non-recurring factors which they deem
sufficient, that such excess was justified. Any such determination by the
Independent Directors and the reasons supporting such determination shall be
reflected in the minutes of the meetings of the Board of Directors. Within 60
days after the end of any fiscal quarter of the Fund for which Operating
Expenses (for the 12 months just ended) exceed the 2%/25% Rule, the Advisor
shall send a written disclosure of such fact to the Stockholders, together with
an explanation of the factors the Independent Directors considered in arriving
at the conclusion that such higher Operating Expenses were justified, if
applicable.

 

12. Other Services. Should the Fund request that the Advisor or any director,
officer or employee thereof render services for the Fund other than set forth in
Section 3, such services shall be separately compensated at such rates and in
such amounts as are approved by the Independent Directors, subject to the
limitations contained in the Articles, and shall not be deemed to be services
pursuant to the teens of this Agreement.

 

13. Other Activities of the Advisor. Subject to Section 4 hereof, nothing in
this Agreement shall prevent the Advisor and its Affiliates from engaging in any
and all other activities, including, without limitation, making real estate
investments or sponsoring, managing, providing advice with respect to or
offering real estate investment opportunities to other Persons (including,
without limitation, any other Affiliate). The Advisor, however, shall devote
sufficient resources to the management of the Fund to discharge its duties under
Section 3 hereof. This Agreement shall not limit or restrict the right of any
director, officer, manager, member or employee of the Advisor or its Affiliates
to engage in any other business or to render services of any kind to any other
Person, including, without limitation, but subject to Section 4 hereof,
sourcing, offering, approving or making Investments.

 



17

 

  

14. Relationship of the Advisor and the Fund. Nothing in this Agreement shall be
construed to make the Fund and the Advisor partners or joint venturers or impose
any liability as such on either of them.

 

15. Term; Termination of Agreement.

 

a. Unless terminated in accordance with Section 15(b) hereof, this Agreement
shall continue in force until the first anniversary of the date hereof.
Thereafter, this Agreement may be renewed for an unlimited number of successive
one-year terms upon the mutual agreement of the parties. Prior to the Company
agreeing to renew this Agreement for any additional one-year term, the Board
shall evaluate the performance of the Advisor in accordance with Section 9.2 of
the Articles. Each such renewal shall be for a term of no more than one year.
The failure of the parties to renew this agreement prior to the expiration of
its term shall constitute a termination of this Agreement.

 

b. This Agreement will automatically terminate upon Listing. This agreement also
may be terminated:

 

i. for any reason by the Company or the Advisor, upon 60 days written
notice to the other party; provided that, if termination is by the Company, then
such termination must be approved by a majority of the Independent Directors;

 

ii. by the Company or the Operating Partnership at any time for Cause; or

 

iii. by the Advisor at any time for Good Reason.

 

c. Upon termination, the Fund shall promptly pay to the Advisor any fees then
due and payable and any reimbursable expenses incurred as of the Termination
Date. Notwithstanding the termination of this Agreement, Sections 9, 10, 11 and
12 shall continue in full force and effect until all amounts payable thereunder
to the Advisor are paid in full.

 

d. The Advisor shall promptly upon termination:

 

i. pay over to the Fund all money collected and held for the account of the Fund
pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;

 

ii. deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by the Advisor,
covering the period following the date of the last accounting furnished to the
Board;

 

iii. deliver to the Fund all assets, including all Investments, and documents of
the Fund then in the custody of the Advisor; and

 

iv. cooperate with the Fund to provide an orderly management transition.

 



18

 

  

16. Indemnification by the Company.

 

a. Subject to the limitations of Section 16.a.i and ii, the Company shall
indemnify and hold harmless the Advisor and its Affiliates, including their
respective officers, directors, manager, stockholders, partners, members and
employees (the “Indemnitees”), to the fullest extent permitted by the laws of
the State of Maryland and subject to the limitations of Section II.G. of the
North American Securities Administrators Association, Inc. Statement of Policy
Regarding Real Estate Investment Trusts (the “NASAA Guidelines”) in effect from
time to time from all liability, claims, damages or losses arising in the
performance of their duties hereunder (collectively, “Claims”), and related
expenses, including reasonable attorneys’ fees; provided, however, that in no
event shall this sentence enlarge the indemnification permitted below under
Section 16.a.i and ii consistent with the NASAA Guidelines. Notwithstanding
anything to the contrary in this Section 16, an Indemnitee shall not be entitled
to indemnification or be held harmless pursuant to this Section 16 for any
activity which the Indemnitee shall be required to indemnify or hold harmless
the Company pursuant to Section 17 and:

 

i. The Company will not indemnify any Indemnitee unless:

 

A. The Indemnitee has determined in good faith that the course of conduct which
caused the loss, liability or expenses was in the best interests of the Company;

 

B. The Indemnitee was acting on behalf of the Company or performing services for
the Company;

 

C. Such liability or loss was not the result of:

 

1. In the case of any Indemnitee other than an Independent Director, negligence
or misconduct by the Indemnitee, or

 

2. In the case that the Indemnitee is an Independent Director, gross negligence
or willful misconduct by the Indemnitee; and

 

D. any indemnification or agreement to hold harmless may be paid only out of the
Net Assets of the Company and no portion may be recoverable from the
Stockholders;

 

ii. notwithstanding anything to the contrary in Section 16.b.i, the Company will
not indemnify any Indemnitee for losses, liabilities or expenses arising from or
out of an alleged violation of federal or state securities laws unless:

 

A. there has been a successful adjudication on the merits of each count
involving alleged securities law violations as to the particular Indemnitee;

 

B. such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction as to the particular Indemnitee; or

 



19

 

  

C. a court of competent jurisdiction approves a settlement of the claims against
the particular Indemnitee and finds that indemnification of the settlement and
related costs should be made, and the court considering the matter has been
advised of the position of the SEC and the published position of any state
securities regulatory authority in which securities of the company were offered
or sold as to indemnification for securities law violations.

 

b. Advancement of Expenses. The Company shall pay or reimburse reasonable legal
expenses and other costs incurred by an Indemnitee in advance of final
disposition of any and all Claims only if all of the following conditions are
satisfied: (a) the Claim relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company, (b) either (i) the
Claim was initiated by a third party who is not a Stockholder, or (ii) if the
Claim was initiated by a Stockholder, the initiating Stockholder was acting in
his or her capacity as such and the advancement was approved by a court of
competent jurisdiction, and (c) the Indemnitee provides the Company with a
written undertaking to repay the amount paid or reimbursed by the Company,
together with the applicable legal rate of interest thereon, if it is ultimately
determined that the Indemnitee did not comply with the requisite standard of
conduct and is not entitled to indemnification.

 

17. Indemnification by Advisor. The Advisor shall indemnify and hold harmless
the Company from contract or other liability, claims, damages, taxes or losses
and related expenses including attorneys’ fees, to the extent that such
liability, claims, damages, taxes or losses and related expenses are not fully
reimbursed by insurance and are incurred by reason of the Advisor’s bad faith,
fraud, misfeasance, misconduct, negligence or reckless disregard of its duties,
but the Advisor shall not be held responsible for any action of the Board in
following or declining to follow any advice or recommendation given by the
Advisor.

 

18. Voting of Shares and Partnership Units. The Advisor shall not vote any
Shares
or Partnership Units (as defined in the OP Partnership Agreement) it now owns,
or hereafter acquires, in any vote of the Stockholders for the election of
Directors or in any vote of the Stockholders or the Limited Partners (as defined
in the OP Partnership Agreement) regarding the approval or termination of any
contract with the Advisor or any of its Affiliates, including this Agreement.

 

19. Notices. Any notice required or permitted to be given or made to a party
under
this Agreement shall be in writing and shall be deemed given or made when
delivered if delivered in person, sent by first class United States mail, by
overnight delivery or via facsimile to such party at the address of such party
set forth below or such other address of which such party shall notify the other
parties in writing. Notwithstanding the foregoing, a party may elect to deliver
any such notice by E-mail, or by any other electronic means, in which case such
communication shall be deemed given or made one day after being sent.

 



20

 

  

To the Company, the Operating Partnership, or the Board:

 

Paladin Realty Income Properties, Inc.

10880 Wilshire Boulevard

Suite 1400

Los Angeles, CA 90024

 

To the Advisor:

 

Paladin Realty Advisors, LLC

10880 Wilshire Boulevard

Suite 1400

Los Angeles, CA 90024

 

20. Assignment to an Affiliate. This Agreement may be assigned by the Advisor to
an Affiliate of the Advisor only with the approval of a majority of the Board
(including a majority of the Independent Directors). The Advisor may assign any
rights to receive fees or other payments under this Agreement without obtaining
the approval of the Board. This Agreement shall not be assigned by the Company
or the Operating Partnership without the consent of the Advisor, except in the
case of an assignment by the Company or the Operating Partnership to a successor
to all of the assets, rights and obligations of the Company or the Operating
Partnership, respectively, in which case such successor shall be bound hereunder
and by the terms of said assignment in the same manner as the Company and the
Operating Partnership are bound by this Agreement.

 

21. Modification. This Agreement shall not be changed, modified, terminated or
discharged, in whole or in part, except by an instrument in writing signed by
each of the parties hereto, or their respective successors or assigns.

 

22. Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

23. Construction. The provisions of this Agreement shall be construed and
enforced in accordance with and governed by the laws of the State of California
without regard to the principles of conflicts of laws thereof.

 

24. Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.

 



21

 

  

25. Waivers. Neither the failure nor any delay on the part of a party hereto to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

 

26. Number and Gender. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

 

27. Headings. The headings contained in this Agreement are for convenience only,
do not form a part of this Agreement and are not to be used in the construction
or interpretation hereof.

 

28. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.

 

29. Name. Paladin Realty Partners, LLC, an Affiliate of the Advisor, has a
proprietary interest in the name “Paladin.” Accordingly, and in recognition of
this right, if at any time the Fund ceases to retain the Advisor or one of its
Affiliates to perform the services of the Advisor under this Agreement, the Fund
will cease to conduct business under or use the name “Paladin” or any variation
or diminutive thereof and each of the Company and the Operating Partnership
shall use its best efforts to change their respective names (and the names of
any of their subsidiaries) to a name that does not contain the name “Paladin” or
any other word or words that might, in the sole discretion of the Advisor, be
susceptible of indication of some form of relationship between the Fund and the
Advisor or any Affiliate thereof. Consistent with the foregoing, the parties
acknowledge and agree that the Advisor or one or more of its Affiliates has
organized or sponsored, and intends to continue to organize and sponsor, other
investment vehicles (including vehicles for investment in real estate) and
financial and service organizations having “Paladin” as a part of their name,
all without the need for any consent (and without the right to object thereto)
by the Company or the Operating Partnership.

 

[SIGNATURE PAGE FOLLOWS]

 



22

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Eighth Amended and
Restated Advisory Agreement as of the date and year first above written.

 

 



  PALADIN REALTY INCOME PROPERTIES, INC.             By: /s/ James R. Worms    
Name: James R. Worms     Title: President and Chief Executive Officer          
            PALADIN REALTY INCOME PROPERTIES, L.P.             By: Paladin
Realty Income Properties, Inc., its General Partner               By: /s/ James
R. Worms       Name: James R. Worms       Title: President and Chief Executive
Officer                       PALADIN REALTY ADVISORS, LLC             By:
Paladin Realty Partners, LLC, its sole member               By: /s/ Michael B.
Lenard       Name: Michael B. Lenard       Title: Senior Managing Director and
Counselor

 



23

